Citation Nr: 1042969	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-27 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1984.  He had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The case has been transferred to the RO in 
Montgomery, Alabama.  

In September 2010, the Veteran testified before the undersigned 
via video conference.  

The issues of service connection for a sleep disorder to include 
sleep apnea, service connection for PTSD, and whether new and 
material evidence has been received to reopen the claim of 
service connection for a right ankle disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension had its onset during active service. 




CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Most of the Veteran's service treatment records are missing.  
Under such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, hypertension will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of a veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Almost all of the Veteran's service treatment records are 
unavailable.  However, there is an entrance examination, as well 
as dental records.  The entrance record does not show that the 
Veteran had hypertension at entrance or reported having a history 
of hypertension on his Report of Medical History.  An April 28, 
1982 dental patient report reflects that the Veteran told the 
examiner that he was being treated for high blood pressure.  The 
Veteran currently maintains that he was initially diagnosed with 
high blood pressure during service, was placed on medication at 
that time for control of the disease, and has continued on 
medication since that time.  The VA outpatient records reflect 
that the Veteran has hypertension and is on medication.  

The Board finds credible the Veteran's testimony that he was 
initially diagnosed with high blood pressure during service, was 
placed on medication at that time for control of the disease, and 
has continued on medication since that time.  He reported during 
service in 1982 that he was being treated for high blood 
pressure.  Resolving doubt in the Veteran's favor, service 
connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  




REMAND

Right Ankle, PTSD, Sleep Disorder

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

At his personal hearing, the Veteran testified that he has been 
treated for his claimed disorders at the Montgomery VA facility.  
A review of the records contained in the claims file reflects 
treatment records dated through 2006 as well as records dated 
through 2007 showing medications administered.  However, other 
than a positive PTSD screen, there is no record of treatment for 
PTSD, a right ankle disorder, or a sleep disorder.  As such, 
based on the Veteran's testimony, it is apparent that all of the 
records are not contained in the claims file, specifically, the 
most recent records.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  An additional 
request should also be made for any VA treatment records dated 
from 1984 to 1992.  

In addition, the Veteran reported that during service, he was 
hospitalized at Fort Bragg Hospital.  The Board recognizes that 
the RO determined that the Veteran's service treatment records 
are unavailable for review; however, the Board finds that an 
attempt should be made to contact Fort Bragg Hospital directly to 
request any records pertaining to the Veteran.  

The Veteran also presented two alleged stressors during his 
recent Board hearing which he claims caused PTSD.  One stressor 
involved a soldier name "Resonatti" that the Veteran states was 
either injured or killed in March 1980.  The Veteran also 
testified that while hospitalized, he saw another person badly 
injured with his eye hanging out the socket.  Although some 
efforts to verify these stressors have been made, an attempt to 
verify the claimed stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC) should also be made.  
JSRRC should be provided with all pertinent information.  If the 
alleged stressors cannot be verified, that should be stated.  If 
it is determined that the Veteran has a verified in-service 
stressor, he should be scheduled for a VA psychiatric 
examination.  

Finally, the Veteran reported in April 1995 that he was awarded 
disability benefits by the Social Security Administration (SSA).  
These records should be obtained on remand.  See 38 C.F.R. § 
3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact Fort Bragg Hospital directly 
and request copies of all clinical records 
of the Veteran's treatment from February 
1980 to February 1984, to include any 
treatment for a broken ankle in 1983.  

2.  Obtain and associate with the claims 
file copies of all treatment records of the 
Veteran's treatment at the Montgomery VA 
facility.  This should include a request 
for records dated from February 1984 to 
September 1992 and from January 2006 
forward, to include any archived records.  
If these records are not available, a 
negative reply is required.  

3.  Make arrangements to obtain copies of 
all the documents or evidentiary material 
that were used by SSA in considering the 
Veteran's claim for disability benefits in 
approximately 1994 or 1995, as well as for 
any subsequent claims.  If these records 
are not available, a negative reply must be 
provided.

4.  An attempt should be made to verify the 
Veteran's claimed stressors through JSRRC.  
JSRRC should be provided with all pertinent 
information, to include the stressors of a 
soldier name "Resonatti" either being 
injured or killed in March 1980; and the 
Veteran being exposed to another soldier, 
while hospitalized, who was badly injured 
with his eye hanging out the socket.  

If either alleged stressors cannot be 
verified, that should be stated.

5.  If it is determined that the Veteran 
has a verified in-service stressor, 
schedule him for a VA psychiatric 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in the DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor(s) reported by the 
Veteran and established as having occurred 
during active service.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.    Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


